An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPF\EME CouFrr
_ oF
NEvAnA

(O) 1947A

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARK coLLlNs A/K/A MARTIN
RoBERT ooLLlNs,

:;opellants, F a L E 

THE STATE OF NEVADA, SEP m 2013

Respondent.
T K. LlNDEMAN

HY '
DEPUTY CLERK

No. 63754

 

 

ORDER DISMISSING APPEAL

This is a proper person appeal from a purported order denying
a post-conviction petition for a writ of habeas corpus. Eighth Judicial
District Court, Clark County; Jennifer P. Togliatti, Judge.

No decision, oral or written, had been made on the petition
when appellant filed his appeal on August 6, 2013. Because appellant
failed to designate an appealable order, we lack jurisdiction over this
appeal, and we

ORDER this appeal DISMISSED.

 
    

Douglas Sait a
cc: Hon. Jennifer P. Togliatti, District Judge
Mark Collins
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk